DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/13/2019.  Claims 1-11 are currently pending and have been examined.
Claim Interpretation
The Office notes that in the instant case, the term “hollow” as claimed, is interpreted per the Applicant’s disclosure to be a cylindrical exterior with a through hole in the axial direction.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“positioning mechanism” in claims 1. Where in the in the instant case the positioning mechanism is interpreted per the Applicant’s disclosure in figure 3 to be item 400, which comprises the spring (410) and detent ball (420).
“elastic body” in claims 8-9 and 11. Where in the instant case, the elastic body is interpreted per the Applicant’s disclosure in figures 3 and 12 to be a spring (410). 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “wherein a number of the at least one first depression is equal to a number of vertexes of the equilateral polygon cross-sectional shape” is indefinite because the term “vertexes of the equilateral polygon cross-sectional shape” is unclear. Where are the vertexes on the equilateral polygon cross-sectional shape? Are the vertexes at the ribs or on the surface? For purposes of examination the Office will interpret the limitation to read as “wherein a number of the at least one first depression is equal to the number of vertexes of the longitudinal ribs of the equilateral polygon cross-sectional shape”.
Claim 7 is rejected as being dependent on claim 6.
Regarding claim 9, the following limitations are indefinite:
The limitation “a number of the elastic bodies is at least two” is indefinite because the term “the elastic bodies” lacks proper antecedent basis, where in claim 8, only one a least one wherein the at least one elastic body comprises a plurality of elastic bodies where a number of the elastic bodies is at least two”.
The limitation “one of the at least two balls is urged by the elastic body which is disposed at one of the at least two first depressions into the second depression which is corresponding to the one of the at least two first depressions” is indefinite because it appears that only one elastic body is for a plural of balls and depressions. How many balls are urged by the one elastic body? For purposes of examination the Office will interpret the limitation to read as “one of the at least two balls is urged by at least one of the elastic [[body]] bodies which is disposed at one of the at least two first depressions into one of the at least two second depressions corresponds to the one of the at least two first depressions”
	Claim 10 is rejected as being dependent on claim 9
	Regarding claim 11, the limitation “a ball urged by the elastic body into the at least one second depression” is indefinite because the term “second depression” implies that the ball is urged back into the second depression, where it appears in figure 12 to be urged into the first depression. For purposes of examination the Office will interpret the limitation to read as “a ball urged by the elastic body into the at least one first depression”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Baker (U.S. Patent Application Publication No, 2008/0041193), hereinafter referred to as Baker.
	Regarding claim 1, Bake discloses a detachable fastening device, comprising: 
	a socket (Baker, figures 1 and 3, item 31), comprising: 
		an external mounted base (Baker, figure 3, item 53); and 
		at least one first depression located at the external mounted base (Baker, figure 1, recess where item 65 sits); 
	a hollow disk (Baker, figure 1, item 29 includes a cylindrical exterior and has a through hole in the axial direction) detachably connected to the socket (Baker, figures 1 and 4 showing item 29 slides over 31 and is removable) and comprising: 
		an inner engaged wall coordinated with the external mounted base (Baker, figure 2, item 43); and 
		at least one second depression located at the inner engaged wall (Baker, figure 2, item 45); and 
	a positioning mechanism received between the at least one first depression and the at least one second depression to position the socket and the hollow disk (Baker, figures 2, showing items 65 as the spring and item 63 as the ball, where item 65 fits in the first depression and item 63 sits in item 45 and is recognized in the art as being functionally equivalent because it is substantially the same as the disclosed invention).
	Regarding claim 2, Baker further discloses the detachable fastening device of claim 1, wherein the external mounted base comprises a plurality of longitudinal ribs spaced from each other (Baker, see annotated figure 3, item A), the inner engaged wall comprises a plurality of grooves corresponding to the longitudinal ribs (Baker, see annotated figure 2, item B).
	The recitation “each of the grooves is for engaging with each of the longitudinal ribs" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Baker, see annotated figure 2, item B is capable of engaging with the longitudinal ribs.


    PNG
    media_image1.png
    354
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    472
    media_image2.png
    Greyscale

	Regarding claim 3, Baker further discloses the detachable fastening device of claim 2, wherein the external mounted base has an equilateral polygon cross-sectional shape (Baker, figure 2, item 53 is a hexagon).
	Regarding claim 4, Baker further discloses the detachable fastening device of claim 3, wherein the external mounted base has an equilateral hexagon cross-sectional shape, a number of the longitudinal ribs is six, and a number of the grooves is six (Baker, see annotated figure 2, item 53 is a hexagon and items A and B are six ribs and six grooves, respectively).
	Regarding claim 8, Baker further discloses the detachable fastening device of claim 1, wherein the positioning mechanism comprises: at least one elastic body disposed at the at least one first depression (Baker, figure 2, item 65, where item 65 is a spring and is functionally equivalent to the claimed spring because it is recognized in the art as being substantially the same); and a ball urged by the elastic body into the at least one second depression (Baker, figure 2, item 63 is urged into item 45).
	Regarding claim 9, Baker further discloses the detachable fastening device of claim 8, wherein the socket has an axial direction (Baker, see annotated figure 4, item C), at least two first depressions are located at one side of the external mounted base and spaced from one another along the axial direction (Baker, see annotated figure 4, item D), at least two second depressions are corresponding to the at least two first depressions (Baker, figure 4, items 45 and 47), wherein the at least one elastic body comprises a plurality of elastic bodies where a number of the elastic bodies is at least two (Baker, figure 4, showing two items 65 being two), each of the at least two elastic bodies is disposed at each of the at least two first depressions (Baker, see annotated figure 4, showing items 65 are both in items D), a number of the balls is at least two (Baker, figure 4, items 63 and 61), and one of the at least two balls is urged by at least one of the elastic bodies which is disposed at one of the at least two first depressions into one of the at least two second depressions which corresponds to the one of the at least two first depressions (Baker, figure 4, showing item 61 in depression item 47).

    PNG
    media_image3.png
    388
    960
    media_image3.png
    Greyscale

Regarding claim 10, Baker further discloses the detachable fastening device of claim 9, wherein each of the at least two first depressions has a circular blind-hole structure (Baker, figure 7, items 61 and 63 are circular), and each of the at least two second depressions has an oval blind-hole structure (Baker, figure 6, items 45 and 47 are oval).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Application Publication No. 2008/0041193) in view of Hu (U.S. Patent No. 7,104,163), hereinafter referred to as Baker and Hu, respectively.
	Regarding claim 5, Baker discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the positioning mechanism comprises a C-shaped ring positioned between the socket and the hollow disk, and a space formed between the at least one first depression and the at least one second depression.
	Hu teaches a socket (Hu, figures 3 and 6, item 40) with a hexagonal external base (Hu, figures 3 and 6, item 41) having a first depression (Hu, figures 3 and 6, item 43) and a disk (Hu, figure 6, item 31) having an hexagonal inner surface that corresponds to the hexagonal base (Hu, figures 3 and 6, item 311) and having a second depression holding a c-clip retaining ring (Hu, figure 6, and column 5, lines 54-57, item 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Hu to use the C-clip instead 
	Regarding claim 6, Baker as modified further discloses the detachable fastening device of claim 5, wherein a number of the at least one first depression is equal to a number of vertexes of the longitudinal ribs of the equilateral polygon cross-sectional shape, and each of the first depressions is located at each of the longitudinal ribs (Hu, figure 3, item 43 is at each rib).
	Regarding claim 7, Baker as modified further discloses the detachable fastening device of claim 6, wherein the at least one second depression has an annular groove structure (Hu, figures 3 and 6, showing the groove of item 33 is annular).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Application Publication No. 2008/0041193) in view of Chen (U.S. Patent Application Publication No. 2010/0175515), hereinafter referred to as Baker and Chen, respectively.
	Regarding claim 11, Baker discloses the detachable fastening device of claim 1, wherein the positioning mechanism comprises: an elastic body disposed at the at least one first depression (Baker, figure 2, item 65); and a ball urged by the elastic body into the at least one second depression (Baker, figure 2, item 63 is urged into item 45).
second depression; and a ball urged by the elastic body into the at least one first depression (emphasis added).
	Chen teaches a detachable fastening device (Chen, figure 2, item 30 is a fastening device and is removable from item 20) comprising a removable interior sleeve of a removable fastening device (Chen, figure 2, item 31 of item 30), an exterior sleeve (Chen, figure 2, item 20), and a positioning mechanism (Chen, figure 3, items 232 and 231); wherein the removable interior sleeve is inserted into a cavity of the exterior sleeve (Chen, figure 4, showing item 31 of item 30 is inserted into a cavity 22 of item 20), wherein the removable interior sleeve comprises a first depression on an outward facing surface (Chen, figure 4, item 32 is on the outward facing surface item 31), wherein the exterior sleeve comprises a second depression on an inside surface (Chen, figure 4, recess where item 232 is located on the interior of item 22), wherein the positioning mechanism comprises a spring (Chen, figure 4, item 232) and a detent ball (Chen, figure 4, item 231), wherein the spring of the positioning mechanism is disposed within the second depression (Chen, figure 4, item 232 sits in the recess of item 20) and urges the ball of the positioning mechanism into the first depression (Chen, figure 4, showing item 232 urges item 231 into item 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Chen to rearrange the parts of the positioning mechanism such that the positioning mechanism is in the second depression to urge the ball of the positioning mechanism into the first depression because this configuration allows for the two parts to be secured together (Chen, page 1, paragraph [0018], summarized). 
..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Patent No. 8,931,377) teaches a hollow disk being retained on a socket by a retaining ring and annular groove. Li (U.S. Patent Application Publication No. 2014/0013905) teaches hollow disk being retained on the exterior of a socket by a retaining ring and annular groove. Hammon (U.S. Patent No. 7,654,175) teaches a hollow disk being retained on a socket by a spring and ball detent. Chu (U.S. Patent Application Publication No. 2019/0126447) teaches a disk on a socket for torque boosting. Rettler (U.S. Patent No. 10,315,294) teaches a disk on a socket for torque boosting. Seith et al (U.S. Patent No. 9,566,692) teaches a disk on a socket for torque boosting. Littlefield (U.S. Patent No. 5,860,338) teaches a driven member attached to an exterior sleeve by a spring and ball detent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723